Case: 19-13843      Date Filed: 08/07/2020      Page: 1 of 1



                    IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                                       No. 19-13843
                                 ________________________

                            D.C. Docket No. 9:08-cv-80736-KAM



In re: COURTNEY WILD,

                                                           Petitioner.

                                 ________________________

    On Petition for Writ of Mandamus to the United States District Court for the
                             Southern District of Florida
                            ________________________

Before WILLIAM PRYOR, Chief Judge, WILSON, MARTIN, JILL PRYOR,
NEWSOM, BRANCH, LUCK, LAGOA, and BRASHER, Circuit Judges.

        A petition for rehearing having been filed and a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service who are not

disqualified having voted in favor of granting rehearing en banc, IT IS ORDERED

that this case will be reheard en banc. The panel’s opinion is VACATED.



        Judges   Jordan, Rosenbaum, and Grant recused themselves and did not participate in the
poll.